Title: To John Adams from Nicolaas & Jacob van Staphorst, 4 October 1782
From: Staphorst, Nicolaas & Jacob van (business)
To: Adams, John



Amsterdam the 4th. Oct. 1782
Sir

The opportunity, by which we take the Liberty to write your Excellency these few lines, is, that we’ve seen a Letter from London by the last mail, where in the writer assures that it was decided the 23 Septr. in the Kings Councel, by a unamity of all the Ministers, to declare the Independency of the United States in America, and that the Act, passed under the great Seal, should immediately be forwarded. Since as much as we know this is not confirmed by other letters, we must doubt of its authenticy. If it is true we suppose it will be known to your Excellency, and as it would be of much value to us, as well for the Intrest of the American Loans, we would wish to be informed by your Excellency, wether you received about it Any intelligence or not, and there fore we beg the favour to receive a few words in answer upon this Question.
Our hopes that the Undertakers will soon ask the third Million of the Loan are still increasing. Two or three of them have already spoken about it. Since our demand in favour of the Maryland Loan is declined in Council, it remains an undecided Problem, wether the Credit, which it would have give to said Loan, would have been of a good influence upon the General.

We have the honour to be with much esteem Sir of your Excellency, the most humble & Obedt. Servts.
Nics. & Jacob van Staphorst

 